Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The amendment filed on February 02, 2022 included errors that are corrected by this examiner’s amendment. The errors are, the dependency of claim 12, which depends on a cancelled claim 2; the limitations of claim 151 were now included as claim 14 and no claim 15 was submitted. Since the limitations of claims 2 and 14 were added to claim 1, then claim 12 should be made dependent on claim 1 and claim 14 should be cancelled and since 2. 
Then the applications has been amended as follows:
CLAIMS
In claim 12, line 1, the phrase “claim 2” has been changed to –claim 1—.
Claim 14 has been cancelled.
Claim 15 has been rewritten as follows:
15. (Currently Amended) The article according to claim 1, wherein said staple fiber has a crenulated cross-sectional shape.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Based on the evidence of unexpected results on the properties of the paper article obtained by the limitations of the claim, shown on Table 11 and explained on pages 2-3 of applicants arguments/Remarks filed on August 19, 2021, the obviousness rejection of the previous office action has been overcome and the claims are allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 Based on claims submitted on August 19, 2021.
        2 If applicants disagrees with the examiner’s amendment, then applicants should file a respond with an amendment under 37 CFR 1.312 before or at the payment of the issue fee.